     Case 2:14-cv-02234-KJM-DMC Document 514 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Sharidan Stiles, et al.,                              No. 2:14-cv-02234-KJM-DMC
12                               Plaintiffs,                ORDER
13            v.
14
      Walmart, Inc., et al.,
15
                                 Defendants.
16

17           The court has considered the parties’ joint response, ECF No. 511, to the court’s Minute

18   Order, ECF No. 507. In addressing plaintiffs’ Motion for Leave to File Oppositions to

19   Defendants’ Motions for Summary Judgment and Partial Summary Judgment, ECF No. 506, the
20   court submits the matter on the papers and finds good cause for granting plaintiffs’ request and

21   any prejudice mitigated by granting defendants extra time to reply. Thus, plaintiffs’ motion is

22   granted.

23           The court sets a hearing for March 5, 2021, at which point the court will hear argument

24   on the following motions:

25                 1. Defendants’ Joint Motion for Reconsideration of Order Denying Motion to

26                    Dismiss Antitrust Claims or, in the Alternative, for Judgment on the Pleadings.

27                    ECF No 193;

28   /////

                                                      1
     Case 2:14-cv-02234-KJM-DMC Document 514 Filed 12/10/20 Page 2 of 2


 1              2. Defendants’ Motions for Summary Judgment and Partial Summary Judgment.

 2                  ECF Nos. 457 and 473; and

 3              3. Walmart’s Renewed Request to Seal Documents. ECF No. 501.

 4   Parties will brief the motions for summary judgment according to the briefing schedule set out in

 5   their joint response. ECF No. 511 at 3. Plaintiff’s opposition will be due February 8, 2021 and

 6   defendants will reply by February 26, 2021. The renewed request to seal will be briefed in

 7   accordance with Local Rule 230 (c) &(d).

 8          This order resolves ECF No. 506.

 9          IT IS SO ORDERED.
10    DATED: December 10, 2020.




                                                    2
